      Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 1 of 31 PageID #:1



                            UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
__________________________________________

DR. FEI WANG
Plaintiff

v.


BOARD OF TRUSTEES OF
THE UNIVERSITY OF ILLINOIS,
HOWARD GUENTHER,
BARBARA WILSON,
TIMOTHY L. KILLEEN, and
STEVEN BLANKE
Defendants
_________________________________________

                             COMPLAINT AND JURY DEMAND

COMES NOW Dr. Fei Wang (“Dr. Wang” or “Plaintiff”), and states his Complaint against the
Board of Trustees of the University of Illinois (“Board of Trustees”), Howard Guenther
(“Guenther”), Barbara Wilson (“Wilson”), Timothy L. Killen (“Killeen”), and Steven Blanke
(“Blanke”) (collectively “Defendants”) as follows:

                                         THE PARTIES

1.       Dr. Wang is and at all times herein mentioned was, an individual residing in the state of
Illinois. Dr. Wang is an Associate Professor of Cell and Developmental Biology in the
Department of Cell and Developmental Biology at the University of Illinois at Urbana-
Champaign. Dr. Wang resides in Champaign, Illinois.
2.       Defendant THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ILLINOIS
(the “BOARD OF TRUSTEES” or “BOT”) is an Illinois corporation, commonly referred to as the
University of Illinois. The Board of Trustees has a role in the academic termination process. At all
times relevant to the actions described in this Complaint, the BOARD OF TRUSTEES was acting
under color of law.
3.       At times relevant hereto, Defendant HOWARD GUENTHER was the Research Integrity
Officer (RIO) of the University of Illinois at Urbana-Champaign and a resident of Illinois. He
facilitated, recommended and approved Dr. Wang’s flawed investigation process that has led to
his suspension and being subject to dismissal.
4.       At times relevant hereto, Defendant STEVEN BLANKE was the Chair of the
Investigation Panel and a resident of Illinois. He facilitated, recommended and approved Dr.
Wang’s flawed investigation process that has led to his suspension and being subject to
dismissal.



                                                 1
      Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 2 of 31 PageID #:2



5.      At times relevant hereto, Defendant BARBARA WILSON was the Interim Chancellor of
the University of Illinois at Urbana-Champaign and a resident of Illinois. She facilitated,
recommended and approved Dr. Wang’s dismissal under Article X.
6.      At times relevant hereto, Defendant TIMOTHY L. KILLEEN was the President of the
University of Illinois at Urbana-Champaign and a resident of Illinois. He recommended and
approved Dr. Wang’s being subject to dismissal under Article X and referred the charges for
dismissal to the BOT..
7.      Each of the individual Defendants listed above, all Board of Trustee members or senior
officials at the University of Illinois, is sued in his or her official capacity for equitable and
injunctive relief, and monetary damages because the University is not entitled to sovereign
immunity. Each of the individual Defendants above is also sued in his or her individual capacity
and each acted under color of state law and in the scope of his or her employment while
engaging in the actions alleged in this complaint.


                                 JURISDICTION AND VENUE

8.       At all times set forth herein, Defendants, HOWARD GUENTHER, BARBARA
WILSON, THOMAS L. KILLEEN, STEVEN BLANKE, were operating and took action as it
relates to Plaintiff's employment with the University of Illinois under color of State law, to-wit:
purportedly under the Illinois statutes and regulations and policies governing the operation of the
Urbana-Champaign campus of the University of Illinois, a State public university. The
jurisdiction of this Court is proper pursuant to 42 U.S.C. § 1983 and 28 U.S.C § 1331 based upon
the allegations contained herein that the Plaintiff was deprived of his constitutional rights
protected under the Fourteenth Amendment to the United States Constitution and that he was
deprived of a valuable property and liberty interest when he was first suspended from teaching
and research with the University and employment with the University are being improperly
subjected to termination notwithstanding being subjected to a flawed investigatory process
related to allegations of research misconduct.
9.      This Court has supplemental jurisdiction over all claims that form part of the same case
or controversy pursuant to 28 U.S.C. § 1367.
10.    The Court may exercise personal jurisdiction over Defendants Killeen, Guenther, Wilson
and Blanke pursuant to Federal Rule of Civil Procedure 4(k)(1)(A) because their place of
residence is in the state of Illinois.
11.     The Court may exercise personal jurisdiction over Defendant Board of Trustees pursuant
to Federal Rule of Civil Procedure 4(k)(1)(A) because its principal place of business is in the
state of Illinois.
12.     The proper venue for this case is the state of Illinois pursuant to 28 U.S. Code § 1391 as
Defendants are residents of the state of Illinois and a substantial part of the events or omissions
giving rise to the claim occurred in the state of Illinois.


                                              FACTS



                                                 2
       Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 3 of 31 PageID #:3



  I.    Dr. Wang’s Employment with Defendant

13.    Dr. Wang started his employment on November 1, 2005 at Defendant as an Assistant
Professor.
14.    From 2005 to 2013, Dr. Wang received annual/biannual performance reviews in which he
was rated as exceeding expectations.
15.     Dr. Wang was promoted to Associate Professor with tenure in June 2012.
16.     Dr. Wang’s promotion letter also stressed that the University “subscribe[s] to the
principles of academic freedom and tenure laid down by the American Association of University
Professors (AAUP),” and enclosed a copy of the AAUP’s 1940 Statement of Principles on
Academic Freedom and Tenure.
17.     Dr. Wang is a highly regarded scientist specializing in the field of stem cell biology.
18.     Dr. Wang’s research has made valuable contributions to science in the field of stem cells
having published roughly 40 peer-reviewed publications. Dr. Wang also has served as a reviewer
on many of the top scientific journals. Finally, Dr. Wang has delivered over 20 invited lectures
at other institutions and national or international meetings.
19.    Dr. Wang enjoyed a stellar reputation in the scientific community before the misconduct
proceedings were commenced.
20.     Dr. Wang’s professional reputation and career has been irreparably injured as a result of
unfair, biased, and factually unsupported misconduct proceedings that are contrary to
Defendant’s policies and the applicable federal regulations and breaches of required
confidentiality.
21.     At all times, Dr. Wang’s performance as tenured Associate Professor exceeded a
satisfactory level. He never received a negative review about his service as a faculty member at
the University of Illinois.
22.     Dr. Wang received an annual salary to compensate him for his research, teaching and
service. At all times pertinent hereto, Dr. Wang received 9 months of $87,800 base salary as well
as up to three months of salary in the summer when applicable for approximately $9,700 per
month.
23.    Dr. Wang was most recently reappointed to his positions as a tenured Associate professor
with the University in August 2013.
24.     The rights and responsibilities of Defendant as employer and of Dr. Wang as a tenured
professor are set forth in Defendant’s University of Illinois Statutes, the Academic Staff
Handbook, and other Defendant policies.
25.     As detailed below, Dr. Wang was subjected to research misconduct investigation
beginning in March 2014 that resulted in a Final Investigation Report issued in March 2015 that
recommended that he be subject to dismissal as a result of its findings. During the course of the
investigation, Dr. Wang was improperly placed on suspension without hearing.



                                                  3
       Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 4 of 31 PageID #:4



26.      As detailed below, the Investigatory Process accorded Dr. Wang was a sham process
facilitated by University defendants who knowingly deviated substantially from the process
required under University policy and federal regulations, failed to provide him timely notice of
the charges against him, never gave him an adequate opportunity to respond to the charges
alleged and ignored substantial evidence that would have cleared Dr. Wang of any charge of
research misconduct.


 II.    The University’s Research Misconduct Policy Incorporates Federal Regulations
        That Are Designed Insure an Impartial Fact-finding Process and Fair Adjudication
        of Allegations of Research Misconduct.

27.    Research Integrity Complaints such as the one alleged brought against Dr. Wang are
required to proceed under the University’s Policy and Procedures on Integrity in Research and
Publications effective August 28, 2009 (“Integrity Policy” or “Policy”) (attached hereto as
Exhibit 1).
28.     The Integrity Policy declares that it “articulates University of Illinois policy and
procedures on integrity in research and publication, and prescribes procedures for impartial fact-
finding and fair adjudication of allegations of academic and research Misconduct.” (Exhibit 1,
page 1)
29.    As stated in the Integrity Policy, “[t]his Policy incorporates federal regulations and
guidelines of the U.S. Public Health Service [42 CFR 93 (rev. 2005)].” (Id. page 1).
30.     The Federal Reguations state “Ensuring a fair investigation. Take reasonable steps to
ensure an impartial and unbiased investigation to the maximum extent practicable, including
participation of persons with appropriate scientific expertise who do not have unresolved
personal, professional, or financial conflicts of interest with those involved with the inquiry or
investigation.” [42 CFR 93 (rev. 2005) (Emphasis added)
31.   The Department of Health and Human Services (“HHS”) Office of Research Integrity
(“ORI”) is responsible for oversight of the use of federal funds in scientific research.
32.    The procedural process mandated by the Integrity Policy includes three stages,
“Assessment,” “Inquiry” and “Investigation.” Exhibit 1 at §V, VI and VII.
33.     In stage one, the Assessment Phase, a “Unit Executive Officer” (UEO) and a “Research
Integrity Officer” (RIO) are required to make an initial assessment as to whether the complaint is
credible and whether it is sufficiently specific to enable potential evidence supporting the
complaint to be identified. The Integrity Policy provides that “the assessment period should be
brief, preferably concluded within 15 calendar days.” Id. at §V.B.
34.    Unless it is determined that a complaint clearly falls outside the scope of the Policy, the
complaint and assessment findings must be brought to the attention of the relevant dean. Id. at
§VI.B.
35.     Within 15 days of having a complaint brought to his or her attention, the dean is required
to decide whether sufficient evidence exists to warrant moving to the next stage, the Inquiry
Phase. Id. at §VI.B.


                                                  4
      Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 5 of 31 PageID #:5



36.     If the dean decides that an inquiry should be conducted, the dean must then appoint an
inquiry team comprised of two qualified, unbiased individuals with no potential or actual
conflicts of interest in the matter. When feasible, these are to be tenured faculty members, one
for the unit in which the conduct in question occurred and the second from elsewhere in the
University. The dean may also appoint a third faculty member or academic professional to the
team. Id. at §VI.B.
37.      The RIO, after consultation with the dean and the UEO, is required to prepare a charge
for the inquiry team which (1) sets forth the time for completion of the inquiry; (2) describes the
allegations against the Respondent; (3) explains that the purpose of the inquiry is to make an
initial review of the evidence and determine whether an investigation is warranted; (4) sets forth
the two criteria which must be met in order to warrant an investigation, namely, that (a) there is a
reasonable basis to conclude that the complaint falls within the definition of research misconduct
and is “within the jurisdictional criteria” of the Policy and (b) that it may have substance; and (5)
informs the inquiry team members that they are responsible for preparing or directing the
preparation of a written report of the inquiry. Id. at §VI. D.
38.     Before the inquiry begins, the RIO is required to make a good faith effort to notify the
Respondent, in writing, that the inquiry is being undertaken. Once the inquiry team has been
selected, the RIO must send the Respondent a letter setting forth the allegations, including a copy
of the Integrity Policy. Id. at §VI.A.
39.     Pursuant to the Integrity Policy, the inquiry process should normally involve interviews
of the Complainant, the Respondent; and the key witnesses; examination of relevant research
records and materials; consultation with experts in the field; and such other steps as may be
appropriate. Id. at §VI. D and §VI. H2
40.     After evaluating the evidence and then consulting with the RIO, the inquiry team then
makes a recommendation as to whether the matter should proceed to stage three, the
Investigation Phase. The team must tender its report to the relevant vice chancellor for research
(VCR), with a copy to the RIO, within 60 days after the Respondent receive written notice of the
inquiry. Id. at §VI. D and §VI. H2.
41.     Within 10 calendar days of receiving the inquiry team’s report and any written responsive
comments from the Respondent, the VCR “shall determine whether to order an investigation,
close the case, or take other appropriate action.” (Emphasis added)
42.     If the VCR decides to order an investigation, the third and final stage in the process, the
Respondent must be notified in writing of the allegations to be investigated. The notice must be
provided to the Respondent within 30 calendar days after the VCR determines that an
investigation is warranted, but before the investigation actually commences. The RIO must also
furnish the Respondent with a letter containing a written charge and a list of the Respondent’s
rights during the investigation process. Id. at §VI. I. (Emphasis added)
43.    Within 15 calendar days of notifying the Respondent of the investigation, the VCR, in
consultation with the RIO, is required to appoint a three-person investigation panel, “each of
whom shall be a tenured faculty member or an academic professional.” Id. at §VII. (Emphasis
added)



                                                  5
      Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 6 of 31 PageID #:6



44.    After receiving its charge from the VCR, the panel undertakes its investigation and,
within 90 days after its first meeting, presents a written report to the RIO. The RIO, in turn,
submits the report to the VCR, and the VCR transmits the report to the chancellor of the
University with any recommendations “for sanctions and/or corrective actions.” Id. at §VII.
(Emphasis added)
45.    The Integrity Policy further provides that the chancellor makes the final decision
regarding disposition of the case. The chancellor “is the final adjudicator of all allegations of
research misconduct subject only to an appeal to the President [of the University] on
procedural grounds.” Id. at §VII. (Emphasis added)
46.    The Policy further states that “Any interim action should be fashioned so as to impose
minimal burdens on the Respondent and others who may be affected, to the extent reasonable
and practical, and to comply with applicable federal laws and regulations, the University
Statutes, General Rules and other statutes, rules, policies and regulations applicable to the
University.” Id. at §V. B6. (Emphasis added)
47.     Section VII.A of the Integrity Policy further provides that “[t]he RIO shall provide the
Respondent with a letter, informing the Respondent of his/her responsibility to appear before the
Investigation Panel to present information and respond to the allegations. The contents of the
letter shall include a written charge, including all allegations to be investigated, and a list of
the Respondent’s rights in the Investigation, as follows:


               1. To be notified in writing of any new allegations, not addressed in the
                  Inquiry or in the initial notice of Investigation, within a reasonable time
                  after the determination to pursue those allegations;
               2. To be interviewed during the Investigation, have the opportunity to correct
                  transcripts of the interview, if made, and have recordings or transcripts, if
                  made, included in the record of the Investigation;
               3. To have any witness interviewed during the Investigation whom the Panel
                  determines has been reasonable identified by the Respondent as having
                  information on relevant aspects of the Investigation.
               4. To submit written statements to the Panel;
               5. To be accompanied by personal legal counsel or any advisor of choice as set
                  forth in paragraph V.5 of this Policy;
               6. To receive a copy of the draft Investigation Report and, concurrently, a copy
                  of, or supervised access to the evidence on which the draft Report is based,
                  and be notified that any comments to the draft report must be submitted within
                  30 calendar days of the date on which the draft report was received and that
                  the comments will be included with the final version of the Report.
                  (Emphasis added)

48.    Section VII.C. details the appropriate subject matter of the investigation provides:
               The VCR, in consultation with the RIO, shall set the scope of the
               Investigation based upon the Complaint and the Inquiry Report
               (including Respondent’s comments) in a written charge to the


                                                 6
         Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 7 of 31 PageID #:7



                  Investigation Panel. If during the Investigation, new information
                  comes to light that affects the original charge, amend the scope
                  of the Investigation, or commence a new Investigation. New
                  information that could substantially change the scope of the
                  Investigation shall be promptly addressed. The Respondent shall
                  be informed if the scope of the Investigation changes
                  substantially.
                  (Emphasis added)

49.       Sections V.C2 and V.C3 subtitled “Sequestration of Records and Evidence” provides
that:
                  Whenever practicable, the Respondent may request and shall
                  upon request be given copies of, or reasonable supervised access
                  to, sequestered research records.

                  The RIO shall undertake all reasonable and practical efforts to
                  secure additional research records and evidence discovered
                  during the course of the Research Misconduct proceedings,
                  including at the Inquiry and Investigation stages, or if new
                  allegations arise. (Emphasis added)

50.     Section VII.E subtitled “Proceedings” provides that “The Investigation Panel shall
interview the Respondent and any witnesses who have been reasonably identified as having
relevant information, including witnesses identified by the Respondent. Transcripts of oral
interviews, if made, shall be provided to the respective interviewee for corrections and shall be
preserved as part of the record of the case. As necessary, deadline extensions shall be requested
from the applicable funding agency.” (Emphasis added)
51.    Section VII.F-Subtitled “Contents of the Investigation Panel Report” ptovides that
“Within 90 calendar days after the first meeting, the Panel shall present its written
Investigation Report to the RIO. The RIO shall assist the Investigation Panel to ensure that the
Report conforms to the requirements of this Policy. The Report shall:
        1. Provide the name and position of the Respondent;
        2. Describe the allegations of Research Misconduct subject to the Investigation;
        3. Describe the investigative process;
        4. Provide a finding with respect to each Complaint as to whether Research Misconduct did
           or did not occur;
        5. Identify and summarize the research records and evidence reviewed, and identify any
            evidence take into custody but not reviewed; and
        6. Provide the names and titles of the Panel members and experts who conducted the
           Investigation.
52.    Section VII.G subtitled “Comments by the Respondent” provides that “Upon receipt of
the Investigation Report from the Panel, the RIO shall send a copy of the draft Investigation


                                                   7
      Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 8 of 31 PageID #:8



Report to the Respondent. The Respondent may submit written comments to the RIO which must
be submitted within 30 calendar days of receipt of the draft Report. Respondent's comments will
be shared with the Investigative Panel who shall incorporate them into the Investigation
Report. (Emphasis added)
53.    Section VII.I subtitled “Termination of University Employment” provides that “The
termination of Respondent's University employment, by resignation or otherwise, after
commencement of the proceedings described herein, shall not cause termination of such
proceedings.”(Emphasis added)
54.      Section VII.O subtitled “Record Keeping” provides that “Disposition of all records
created or gathered under this policy shall be managed consistent with the provisions of the
General Rules Concerning University Organization and Procedure (Article VI. Section 4) and the
Illinois State Records Act.” (Emphasis added)
55.     Section VII.N subtitled “Unfounded Cases” provides that “Bringing unfounded charges
motivated by malice constitutes a violation of the purposes and standards for ethical conduct that
underlie this document. It shall be a violation of this Policy for any person to bring a charge of
Research Misconduct who knows or has reason to know that the charge is unsupported by facts.
In cases where no Misconduct is found, all Reports will include a finding whether there was a
reasonable basis in fact for making allegations. If at any stage in the proceedings it is determined
that the original unfounded allegations or testimony of any person associated with the university
was motivated by ill will, that shall be communicated to the Chancellor. The Chancellor may
enter a finding of malicious conduct in the person's personnel file or academic record and
communicate the finding to the person's UEO. Such a finding may be the basis for disciplinary
action or other personnel action in accordance with University rules and policies.” (Emphasis
added)
56.     Section VII.J subtitled “Appeal” provides that “The Chancellor is the final adjudicator
of all allegations of Research Misconduct that arise at the campus level, subject only to an
appeal to the President on procedural grounds. Appeals on such grounds must be made in
writing and filed in the President's Office within 14 calendar days after Respondent receives
written notice of the Chancellor's decision. The sole matter to be raised on appeal shall be
whether proceedings conducted in Respondent's case deviated from this Policy to the extent
that Respondent was denied due process. The President shall within 30 calendar days either
affirm or vacate the Chancellor's decision, and shall notify the appellant and all concerned of
this ruling, which shall conclude the proceeding.” (Emphasis added)
57.     Section II.C provides that “All persons involved in proceedings under this Policy shall
keep confidential, to the extent reasonably possible, the identities of persons alleging Misconduct
(“Complainants”) and persons accused of Misconduct (“Respondents”), limiting any disclosure
to those who have a need to know and as allowed by applicable law. Except as may otherwise be
prescribed by applicable law, confidentiality must be maintained for any records or evidence
from which research subjects may be identified and disclosure of any such records of evidence
from which these persons may be identified is limited to those who have a need to know to
carry out a Research Misconduct proceeding.” (Emphasis added)




                                                 8
       Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 9 of 31 PageID #:9



III.    Defendant’s Investigation Into Research Misconduct Allegations Against Dr. Wang
        Deprived His Right to Procedural Due Process Due to Numerous Procedural Defects
        In Violation of Defendant’s Integrity Policy, Federal Regulations, and University
        Statutes Governing Discipline of Tenured Faculty.

   A. Defendant Arbitrarily Bypassed the Inquiry Process In Violation of its Integrity
      Policy and Federal Regulations.

58.     In February, 2014, Dr. Jie Chen, Head of the Cell and Developmental Biology
Department, received allegations that Dr. Wang engaged in research misconduct with respect to
his application for an National Institute of Health (“NIH”) Grant submitted in 2011.
59.    Dr. Jie Chen (“Chen”), and RIO Howard Guenther (“Guenther), performed a pre-inquiry
assessment of the claims against Dr. Wang and informed him of those allegations in a meeting
on March 20, 2014.
60.     At that time, Guenther presented the following four allegations against Dr. Wang related
to his application for an National Institute of Health (“NIH”) Grant submitted in 2011.


                  1. A1. 1. Bottom of page 35: statement that “hESCs stably
                     transfected with a DHFR BAC containing the OCT-4, T
                     and PAX6 reporters effectively recapitulate endogenous T
                     and PAX6 expression and trace pluripotency and
                     differentiation activities of hESCs (Fig. 2B and not
                     shown)” is false. The 3-reporter BAC was never
                     constructed. Transfection of BAC into human ES cells
                     (hESCs) never worked. It was confirmed that the 3-reporter
                     BAC clone was never successfully made. Even the 1-
                     reporter BAC was never successfully transfected into
                     hESCs, after tremendous efforts. This project was
                     abandoned before the grant was written. It is also apparent
                     that the images in Figure 2 that Prof. Wang provided must
                     have been from mouse ES cells, not hESCs, based on the
                     distinct morphology.

                  2. A2. Page 38: Figure 3F that Prof. Wang submitted shows
                     data from co-immunoprecipitation of endogenous BMPR-
                     IA and BMPR-IB with HA-SGK196, but this experiment
                     was never performed by anyone in the Wang laboratory.

                  3. A3. Page 40: There were qPCR experiments performed that
                     were similar to those Prof. Wang described in Figure 5E,
                     but only tried one preliminary experiment for ZIC1 was
                     attempted and did not demonstrate any effect of SGK196
                     knockdown (black bar compared to white bar), and the
                     effect on SOX1 was not nearly as dramatic as shown in this
                     figure. The experiments described in Figure 5E were

                                                9
      Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 10 of 31 PageID #:10



                       apparently not performed by anyone in the Wang
                       laboratory.

                   4. A4. Several other statements Prof. Wang provided in the
                      application are false. For instance, on page 37 Prof. Wang
                      states that “we conducted immunoprecipitation of SGK196
                      from hESC lysates…” Mass spec analysis was only
                      performed with immunoprecipitations from HEK293 cells,
                      not hESCs. BMPR-IA and BMPR-IB were not found this
                      way. On the same page Prof Wang states, “Notably,
                      ubiquilin1 is the predominant isoform in hESCs (data not
                      shown).” No experiment was apparently ever performed to
                      examine different ubiquilin isoforms.

61.     At that time, Guenther sequestered all the notebooks related to the alleged charges.
62.    On March 21, Guenther emailed Dr. Wang the allegations in a word file entitled
“rio.wang.assesement.initial.allegations.summary…” and demanded a response from Dr. Wang
by March 31, 2014.
63.    On March 28, 2014 Dr. Wang’s wife was informed by her doctor that she would need to
have induced labor immediately because of the baby’s condition (not growing in weight). This
was three weeks earlier than expected due date.
64.     Dr. Wang informed Dr. Chen of the situation. Dr. Chen advised that Dr. Wang could
write “something simple”.
65.     On March 28, 2014 at approximately 11:00 p.m., during the Assessment Phase, prior to
the formation of an independent inquiry team, Dr. Wang prepared a written statement in response
to the allegations.
66.     On March 29, 2014, Dr. Wang’s son was born.
67.     On April 15, 2014, VCR Peter Schiffer (“Schiffer”) ordered a formal Investigation
against Dr. Wang without ever conducting an Inquiry.
68.    Schiffer based his decision to initiate an Investigation, without an Inquiry, on alleged
admissions made by Dr. Wang in his March 28, 2014 letter.
69.     Specifically, VCR Schiffer relied upon Section V.I.E of the Integrity Policy to initiate an
Investigation. Section V.I.E. specifically provides:
               VI. INQUIRY that if at any time during the proceedings under this
               Policy, the Respondent provides a written statement of facts and/or
               admits in writing to the facts alleged in the Complaint that
               constitute Research Misconduct, the VCR shall decide whether to
               order an immediate Investigation, in lieu of continuing the Inquiry.
               If an Investigation is ordered, the Respondent’s agreed statement
               of the facts will serve as the Inquiry Report. Id. at §VI. E.
               (Emphasis added)


                                                10
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 11 of 31 PageID #:11




70.    Section VI.D of Defendant’s Policy further provides that “[t]he RIO, after consultation
with the Dean(s) and UEO, shall prepare a charge for the Inquiry Team that:
              1. Sets forth the time for completion of the Inquiry;
              2. Describes the allegations and any related issues identified during the
                 Complaint Assessment;
              3. States that the purpose of the Inquiry is to conduct an initial review of the
                 evidence, which may include testimony of the Respondent, Complainant, and
                 key witnesses, and to determine whether an Investigation is warranted;
              4. States that an Investigation is warranted if the Inquiry Team determines: (1)
                 there is a reasonable basis for concluding that the Complaint falls within the
                 definition of Research Misconduct and is within the jurisdictional criteria of
                 this Policy; and (2) the Complaint may have substance, based on the Team’s
                 review during the Inquiry.
              5. Informs the Inquiry Team members that they are responsible for preparing, or
                 directing the preparation of, a written report of the Inquiry that meets the
                 requirements of this Policy.

71.     VCR Schiffer did not appoint an inquiry team as mandated by Defendant’s Integrity
Policy.
72.   Instead, VCR Schiffer bypassed the Inquiry Phase of Dr. Wang’s Research Misconduct
and immediately advanced the matter to the Investigation Phase without any Inquiry Phase
whatsoever.
73.     Notwithstanding a Policy that clearly required Defendant to appoint an Inquiry Team of
not less than two independent individuals with necessary expertise to assess the allegations
against Dr. Wang, Defendant allowed Guenther and Professor Jie Chen who had previously
served as the Assessment Team to rubberstamp their own Assessment to advance the complaint
against Dr. Wang to the Investigation Phase without an Inquiry.
74.     Even if Defendant had initiated a formal Inquiry into the complaint against Dr. Wang,
Chen and Guenther would not have been eligible to serve as Inquiry Team members because
their extensive involvement in handling Dr. Wang’s pre-inquiry Assessment Phase precluded
them from serving on Dr. Wang’s “independent” Inquiry Team.
75.     Moreover, by the plain language of Section VI.D of the Policy, the RIO may not serve as
a member of the Inquiry Team. Rather, the RIO’s role is limited to defining the scope of the
allegations and providing guidance to the Inquiry Team. Thus, Guenther was not authorized to
circumvent the Inquiry and initiate an Investigation pursuant to the exception relied upon by
Defendants because no Inquiry had yet begun.
76.    Defendant’s decision to order a formal investigation based on Dr. Wang’s alleged
admissions during the Assessment phase was improper because Defendant had never initiated an
Inquiry proceeding as required under the exception detailed in Section VI.E of its Policy.




                                               11
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 12 of 31 PageID #:12



77.     As a result of Dr. Wang being denied the Inquiry process, he was only given ten days to
understand and respond to the initial allegations and examine records related to the preparation
of the NIH grant that was prepared more than two and one-half years earlier.
78.    It had taken Dr. Wang more than a half year to formulate and prepare the NIH grant,
which consisted of 13 pages of single-space text.. Dr. Wang would need to review several years
of work from more than one students to provide a response to the allegations raised at the initial
meeting with Guenther and Chen.
79.     If Defendant had conducted a proper Inquiry, Dr. Wang would have been given sufficient
time to better understand the initial allegations and to retrieve information and records used for
formulating the NIH grant application that was more than two and a half years old and to gather
further testimony from third parties to respond to those allegations.
   B. Defendant Failed to Issue a Charge Defining the Scope of the Allegations and
      Purpose of the Inquiry as Required Under Section VI.D of its Integrity Policy

80.    Section VI.D of Defendant’s Policy requires it to issue a charge for the Inquiry Team
defining the time for completion, scope and goals of the Inquiry process.
81.   Defendant failed to initiate the Inquiry process and never issued a formal charge against
Dr. Wang.
82.     Instead, Defendant improperly relied on the initial allegations filed with the Department
of Cell and Developmental Biology as the basis for pursuing action against Dr. Wang.


   C. Defendant Improperly Expanded the Scope of its Investigation Beyond Dr. Wang’s
      NIH Application Without Providing Dr. Wang Either Proper Notice or the
      Opportunity to Respond or Defend Against Additional Charges

83.    Defendant’s Integrity Policy required it to conduct its Investigation pursuant to a defined
scope with proper notice to Respondent.
84.     Section VII.A of the Integrity Policy specifically provides that “Respondent shall be
notified in writing of the allegations to be investigated within 30 calendar days after the
determination that an Investigation is warranted, but before the Investigation begins.”
85.      Federal Regulations also state “Notice to the respondent. Notify the respondent in
writing of the allegations within a reasonable amount of time after determining that an
investigation is warranted, but before the investigation begins. The institution must give the
respondent written notice of any new allegations of research misconduct within a reasonable
amount of time of deciding to pursue allegations not addressed during the inquiry or in the
initial notice of investigation.” [42CFR 93 (rev. 2005)] (Emphasis added)
86.     On April 29, 2014, Guenther emailed the Investigation Panel which consisted of Blanke,
Dr. Newmark and Dr. Gelfand (collectively, “the Panel” or “the Investigation Panel”), outlining
four initial allegations related to Dr. Wang’s NIH Grant. In his email to Dr. Wang on April 29,
2014, he stated that the purpose of the Investigation was to “address the allegations pertaining to



                                                12
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 13 of 31 PageID #:13



the renewal application submitted by Prof. Wang for grant NIH [2 R01].” (Attached as Exhibit
2)
87.    After the Investigation Panel’s first meeting on April 30, 2014, Guenther sequestered
materials related to the Dr. Wang’s NIH grant.
88.    Less than one month after the Investigation Panel had been appointed and charged,
Guenther subsequently requested additional information from Dr. Wang regarding experiments
referenced in a National Science Foundation CAREER grant (“NSF grant”) though Dr Wang
received no written notice per the University Integrity Policy that the charges against him had
been expanded.
89.     On May 13, 2014, Dr. Wang provided a written response (“May Response”) to the
Investigation Panel about the allegations of the Investigation providing defenses to each alleged
act of misconduct related to the NIH grant application.
90.    The Panel did not consider or respond to these comments in either its Draft Report or the
Final Report issued in November 2014 and March 2015, respectively.
91.     The Panel and Guenther interviewed Student 3 on June 10, 2014. This was the first
interview of any witness by the Panel during Dr. Wang’s investigation. During that interview,
the Panel questioned Student 3 about the NSF grant in which he was working with Dr. Wang.
Student 3 had no involvement with Dr. Wang’s NIH grant application.
92.     At the beginning of the interview Student 3 was warned that falsifying or withholding
information from the Panel would constitute research misconduct. At the time, Student 3 refuted
any claims of misconduct related to the NSF grant or any other misconduct by Dr. Wang during
this recorded interview. This interview was recorded as per the Integrity Policy.
93.    Dr. Wang only became aware of the content of this interview in 2017 during his
proceedings before the Committee on Academic Freedom and Tenure (“CAFT”) pursuant to the
University’s Article X tenure revocation proceedings.
94.     Subsequent to this interview, Student 3 purportedly met with Dr. Newmark that same
afternoon and claimed that Dr. Wang had committed multiple instances of research misconduct
including alleged misconduct related to a manuscript that Student 3 had prepared to be published
in the journal National Chemical Biology. This purported interview was not recorded and no
record was maintained regarding the meeting.
95.    These same allegations by Student 3 were included in the Panel’s Final Investigation
Report that was presented to the Chancellor with a recommendation for Dr. Wang’s termination.
96.    The full Panel did not interview Student 3 after he changed his testimony to claim
research nmisconduct against Dr. Wang notwithstanding his inconsistent statements.
97.    Student 3 made no statements regarding the pending NIH charges against Dr. Wang that
day nor could he as he played no role in the NIH research.
98.    That evening, one day before the Panel conducted its only interview of Dr Wang, Dr.
Gelfand emailed Guenther, Blanke and Newmark regarding Student 3’s changed story and
declared (Attached as Exhibit 3)


                                                13
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 14 of 31 PageID #:14



              Colleagues: 1 think if we can get evidences from two members of
              the Wang lab about data changes and confirm it by examining the
              manuscripts in question we are basically done. I would consider it
              The proof of misconduct
              The proof of Fei Wang lying to the committee.
              This should be sufficient for U of I administrators to make
              necessary administrative decisions. It is my (preliminary) opinion
              at these point that the manuscripts in question should be then
              recalled, grants returned to the funding organizations and the lab
              shut down. This can only be accomplished if we take care of the
              people in the Wang lab who are willing to cooperate with this
              investigation. Therefore, it would be very important for our
              successful work if Howard, Jie and U of I administration can
              provide a path for the cooperating Wang students to successful
              graduation before we talk to any other students. I believe that the
              goal of the session tomorrow should be to get Fei Wang on the
              record denying the allegations (unless he is willing to admit them
              which seems unlikely), so we can establish a pattern of lying and
              covering misconduct.
99.    The next day, June 12, 2014, the Panel conducted its only interview of Dr. Wang
throughout the course of its investigation. The interview lasted approximately one hour and was
recorded.
100. The Panel asked Dr. Wang no questions regarding the pending charges against him
involving the NIH grant application during the interview. Rather, the Panel questioned Dr.
Wang regarding a NSF grant. Dr. Wang testified that no misconduct had occurred related the
NSF grant
101. Section VII.A of the Integrity Policy further provides that the rights of the Respondant
include “have the opportunity to correct transcripts of the interview, if made, and have
recordings or transcripts, if made, included in the record of the Investigation.” (Emphasis
added)
102. Federal Regulations also state “(g) Interviews. Interview each respondent, complainant,
and any other available person who has been reasonably identified as having information
regarding any relevant aspects of the investigation, including witnesses identified by the
respondent, and record or transcribe each interview, provide the recording or transcript to the
interviewee for correction, and include the recording or transcript in the record of the
investigation.” [42 CFR 93 (rev. 2005)] (Emphasis added)
103. Pursant to the Integrity Policy (VIIO), “After termination of a case and all ensuing
related actions, the RIO shall prepare a complete file, including all research records, evidence
reviewed and original records of all research misconduct proceedings, including transcripts or
recordings of any interviews if made, and copies of all relevant documents. The RIO shall seal
the file and retain it for seven years.” (Emphasis added)


                                               14
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 15 of 31 PageID #:15



104. Contrary to the Federal Regulations and University Policy, Dr. Wang was never given an
opportunity to review or address the record of his interview.
105. On June 23, 2014, Guenther met with Student 1, a student who was involved in the NIH
application process. The Panel was not present for this meeting and no recording or record of the
meeting was maintained.
106. During this meeting, Student 1 allegedly corroborated Student 3’s claims of research
misconduct.
107. Pursuant to the Integrity Policy (VII.D), the Investigation Panel is responsible for
conducting the investigation and related interviews of any witnesses regarding claims of research
misconduct not the RIO Guenther.
108. Notwthstanding his role versus that of the Panel, Guenther purportedly gathered
corroborating witness evidence from Student 1 at this meeting in the Panel’s absence that was
then subsequently used to allegedly corroborate Student 3’s claims of research misconduct in the
Panel’s Draft and Final Investigation Reports.
109. On June 24, 2014, Guenther without assistance from the Panel, began preparing the Draft
Investigation Report on behalf of the Panel in contravention of Integrity Policy Section VII.F
that requires “the panel undertakes its investigation and, within 90 days after its first meeting,
presents a written report to the RIO.” (Emphasis added)
110. In his draft, Guenther declared that “the [June 10, 2014] interview and separate
discussions with Student 3, as well as subsequent discussions with another graduate student
(Student 1) in the Wang lab, revealed a number of additional concerns, which are summarized in
Attachment 2.
111. Attachment 2 in Guenther’s Executive Summary specifically states that “Student 1
corroborated many of the concerns indicated above by Student 3.”
112. Student 1 could not have corroborated Student 3’s accusations because she was not
involved in any of Student 3’s research.
113. The executive summary prepared by Guenther, and not the Panel, is nearly identical to
the language of the Draft and Final Investigation Report leading to the clear inference that
Guenther, not the Panel, prepared the Report and came to his conclusions in June 2014 before the
Panel had conducted any additional interviews beyond those with Dr. Wang and Student 3.
114. Student 1’s only interview on the record with the Panel which occurred in September
2014 provides no such corroborative evidence.
115. Notwithstanding the fact, the Final Investigation Report states more boldly that “Student
1 corroborated all of the concerns indicated above” again referncing Student 3’s accusations.
116. At hearing before the CAFT, Blanke testified that Guenther had prepared the Panel’s
Report notwithstanding plain language in the Integrity Policy that provides that the Panel, not the
RIO Guenther, is responsible to draft the Report and its corresponding findings, conclusions and
recommendations.



                                                15
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 16 of 31 PageID #:16



117. Guenther’s preparation of the Inestigation Report is a clear violation of the Integrity
Policy’s requirement that “the panel undertakes its investigation and, within 90 days after its
first meeting, presents a written report to the RIO.” Integrity Policy Section VII. (Emphasis
added)
118. Notwithstanding the Investigation Report’s findings declaring that Student 3’s
accusations had been corroborated, Student 1 did not have any role in either the NSF grant
studies or Student 3’s NCB manuscript. Similarly, Student 3 had no role in the NIH grant
application. Thus, corroboration was impossible between the Panel’s two core witnesses.
119. At the time this draft was prepared by Guenther on June 24, 2014, notiwithstanding
Guenther’s conclusions, no other witness other than Student 3 and Dr. Wang had been
interviewed by the Panel.
120. The Panel did not conduct any additional interviews until September 2014 when it
conducted brief interviews with Student 1, Student 2 and Faculty 1 and Faculty 2.
121. During its September interview with Student 1, the Panel did not question her regarding
the NIH allegations brought against Dr. Wang notwithstanding the fact that she had been directly
involved in the underlying experiments.
122. During this recorded interview, Student 1 provided none of the corroboration cited by the
Panel in its Investigation Report.
123. The remaining interviews conducted by the Panel in September 2014 did not provide the
alleged corroborating evidence cited by the Panel in its Draft or Final Report.
124. Dr. Wang was not aware of any of these interviews and did not hear the recordings until
his CAFT hearing in 2017 and therefore could not use them to respond to the Draft Report.
125. On November 17, 2014, Guenther sent Dr. Wang an email vaguely referencing
“additional allegations” one week prior to Dr. Wang being sent the Investigation Panel’s Draft
Report summarizing its findings. (attached as Exhibit 4)
126. In stark contrast to the very specific allegations of misconduct presented to Dr. Wang in
March 2014, Guenther’s email only contained one-sentence descriptions of the new allegations
and did not provide Dr. Wang any details regarding the precise nature of the additional
substantive allegations being investigated. Guenther’s stated in his email:
       In accordance with the Policy, I am providing a summary of additional allegations
       being pursued by the Panel that were not addressed in the initial notice of the
       Investigation: Section B. The following additional allegations were subsequently
       added in response to the initial findings by the Investigation Panel and
       Supplementary Panel:

       B1. Prof. Wang included instances of fabrication and falsification of research results
       presented in a NSF CAREER grant renewal application (NSF 0953267) for which Prof.
       Wang is the PI;




                                               16
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 17 of 31 PageID #:17



       B2. Prof. Wang included instances of fabrication and falsification of research results by
       Prof. Wang presented in manuscripts submitted to the journal Nature Chemical Biology
       for which Prof. Wang was a co-corresponding author;
       B3. Prof. Wang destroyed original data and research results as a normal practice;
       B4. Prof. Wang directed students and other personnel in his laboratory to destroy
       original data with the express purpose of concealing fabrication and falsification of
       research results;
       B5. Expenditure abnormalities directed and implemented by Prof. Wang;
       B6. Prof. Wang provided false and misleading statements in response to the allegations;
       B7. Prof. Wang violated the terms of his administrative leave.


127. On November 21, 2014, Dr. Wang’s attorney sent a letter to the University Counsel
Laura Clower via both email and mail to request specific details regarding the newly raised
allegations. (attached as Exhibit 5)
128. Neither Clower nor the University ever responded to this request notwithstanding
Sections V.C2,3 of the Integrity Policy that requires that “Whenever practicable, the
Respondent may request and shall upon request be given copies of, or reasonable supervised
access to, sequestered research records.” (Emphasis added)
129. By the time the Panel amended its charges to include the claims raised in the November
17, 2014 email and subsequent Draft Report, its investigation had been concluded for two
months.
130. The Draft Report with its additional charges was issued more than 4 months after Dr.
Wang had been suspended and denied access to his laboratory and any records that he could use
to defend himself against the new charges.
131. As a result, Dr. Wang was unable to provide additional specific evidence to refute the
new charges or to identify additional witnesses to be interviewed by the Panel prior to
Defendant’s issuance of its Draft Investigation Report. (“Draft Report”)
132. As noted, Sections VII.A, and VII.A.1 of Defendant’s Integrity Policy and Federal
Regulations required it to inform Dr. Wang of the precise nature of all of the allegations against
him in a timely manner.
133. Section VII.A1 further provides that Defendant must notify Dr. Wang of “any additional
allegations that were not addressed in the initial notice of Investigation within a reasonable
time after its determination to pursue those allegations” (Emphasis added)
134. Federal Reguations require that the Institution “Notify the respondent in writing of the
allegations within a reasonable amount of time after determining that an investigation is
warranted, but before the investigation begins. The institution must give the respondent
written notice of any new allegations of research misconduct within a reasonable amount of
time of deciding to pursue allegations not addressed during the inquiry or in the initial notice
of investigation.” [42CFR 93 (rev.2005)] (Emphasis added)



                                                17
       Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 18 of 31 PageID #:18



135. Section VII.C of the Policy provides that “[i]f during the Investigation, new information
comes to light that affects the scope of the Investigation, the VCR shall determine whether the
Panel should continue with its original charge, amend the scope of the Investigation, or
commence a new Investigation.” (Emphasis added)
136. Section VII.C further requires Respondent “shall be informed if the scope of the
Investigation changes substantially.” (Emphasis added)
137. Notwithstanding Section VII.A of the Integrity Policy specifically requiring that
“Respondent shall be notified in writing of the allegations to be investigated within 30 calendar
days after the determination that an Investigation is warranted, but before the Investigation
begins”, Defendant provided only vague notice to Dr. Wang about “additional allegations”
months after it began investigating Dr. Wang regarding the vague charges lised in its November
17, 2014 email and just one week before it issued its Draft Investigation Report that found that
Dr. Wang had committed misconduct on each of the new allegations.
138. Notwithstanding specific provision to provide Dr. Wang of notice of additional
allegations within a “reasonable time” after its determination to pursue those allegations,
Defendant failed to provide Dr. Wang with notice of the additional allegations several months
after it began its investigation and into substantial new claims of research misconduct depriving
Dr. Wang from presenting witnesses or reports that would have undercut the Panel’s finding
prior to the issuance of its Draft Report.
139. Due to the vague nature of additional allegations listed in Genther’s November 17, 2014
email, Dr. Wang did not even understand the specifics of the new charges that had been raised
against him.
140. Just eight day later, on November 25, 2014, the Investigation Panel (“Panel”) issued its
Draft Report including its findings, conclusions and recommendation that Dr. Wang’s tenure be
revoked.
141. The Draft Report included the Panel’s findings related to the four allegations first raised
in March 2014 in Section A as well as its findings related to additional allegations presented to
Dr. Wang just a week before.
142.     The additional allegations and findings were detailed in Section B of the Draft Report.
143. The Draft Report stated that the additional allegations in Section B were “subsequently
added in response to the initial findings by the Investigation Panel and Supplementary Panel” in
Section B.
144. Defendant’s Draft Report stated that the Panel “also examined an NSF CAREER
application for which Prof. Wang was the Principle Investigator (“PI”), in addition to numerous
published papers and submitted manuscripts.”
145. This was the first time Dr. Wang was informed of the investigation of the Nature
Chemical Biology manuscript. No notice (written or oral) was ever provided to Dr. Wang about
the investigation prior to Guenther’s November 17, 2014 email. In fact, no notice was ever
provided for investigation of allegations as described in B2 to B7 of the Investigation Report.



                                                 18
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 19 of 31 PageID #:19



146. This also was the first time Dr. Wang had heard anything regarding new charges B2 to
B7. Although the Panel had questioned Dr. Wang regarding the NSF grant (B1), it had never
previously raised formal written charges against him related to the NSF grant.
147. As a result of receiving notice of new allegations just one week prior to the Panel’s
issuance of its Draft Report, Dr. Wang was unable to provide any specific evidence to refute or
provide contrary evidence or witnesses to refute these additional allegations prior to Defendant’s
issuance of its Draft Report.
148. On November 25, 2014, the Investigation Panel (“Panel”) issued its Draft Investigation
Report (“Draft Report”), a week after the notice of allegations. The Draft Report contains a
number of findings of research misconduct against Dr. Wang with respect to the NCB
manuscript authored and submitted by Student 3.
149. The Panel’s Draft Report was issued to Dr. Wang well after its Final Report was due to
be submitted to RIO Guenther. Even though the Panel had concluded its final brief interviews
by mid-September 2014, it failed present its written report to the RIO within 90 days of its first
meeting as required by the Integrity Policy. Id. at §VII.
150. Dr. Wang subsequently prepared the best response he could to the Draft Report given his
lack of access to evidence and witnesses that could have supported his defense.


   D. The Investigation Panel’s Final Report Failed to Consider and Incorporate Dr.
      Wang’s Responses To the Draft Investigation Report Notwithstanding Substantial
      Defenses Raised Against Each Count of Alleged Misconduct

151. On January 9, 2015, Dr. Wang submitted a response (“Wang Response”) to the Draft
Report.
152. In his submission, Dr. Wang identified numerous procedural and substantive deficiencies
in the Draft Report as well as the University’s numerous violations of its Integrity Policy and the
federal regulations throughout its conduct of the Research Misconduct proceedings.
153. Notwithstanding his being severely limited in access to information that could exonerate
him, Dr. Wang’s Response explained in detail why the Panel’s findings for each of the
allegations of misconduct was erroneous, cited testimony that was inconsistent with and
contradicted the conclusions reached by the Investigation Panel, laid out Defendant’s numerous
violations of the Policy’s provisions regarding fairness and the requirement that the investigation
be free from biases, and described numerous due process violations. The Response also provided
detailed factual statements regarding the new physical evidence and the substantive flaws that
should be considered by the Investigation Panel.
154. Notwithstanding Defendant’s Integrity Policy that provides that “the comments (from the
Respondent) will be included with the final version of the Report.” Id. at § VII (A) and that
“Respondent’s comments will be shared with the Investigative Panel who shall incorporate them
into the Investigation Report.” Id. at § VII.G. (Emphasis added).
155. Notwithstanding Dr. Wang’s 79 page Reponses specifically addressing and refuting each
charge raised against him in the Draft report, the Final Investigation Report, issued on March 29,


                                                 19
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 20 of 31 PageID #:20



2015 ignored every contradiction and inconsistency identified in Dr. Wang’s seventy-nine page
Response and was, in fact, identical to the Draft Report, word for word.
156. The Final Report claimed that “the Panel did not find that any changes to the
Investigation Report and supplemental actions were warranted…”
157. The Final Investigation Report failed to consider Dr. Wang’s significant comments and
arguments set forth in his January 9, 2015 Response, as is required under the Policy and the
applicable Federal Regulations, and was identical to the Draft Investigation Report.
   E. Defendant Imposed Severe Sanctions on Dr. Wang and Put Him on Administrative
      Leave Without Notice and Hearing, In Violation of the Integrity Policy and
      University of Illinois Statutes.

158. Defendant’s Integrity Policy states that “Any interim action should be fashioned so as to
impose minimal burdens on the Respondent and others who may be affected, to the extent
reasonable and practical, and to comply with … the University Statutes.” Exhibit 1 at §V.B6
(Emphasis added)
159. University of Illinois Statutes (the “Statutes”) provide the University with two avenues of
action in order to sanction a faculty member for professional misconduct: initiate a proceeding
for dismissal for cause under Article X, or initiate a proceeding for the imposition of a severe
sanction other than dismissal under Article IX.
160. Article IX, Section 6b of the Statutes details the procedures for imposing severe sanctions
on faculty members other than seeking dismissal for cause.
161. Section 6b provides specific procedures that must be adhered to for the University to
place Dr. Wang on leave of absence. Section 6b requires at a minimum:(a) A determination by
the provost or equivalent campus officer, in consultation with a committee identified by the
senate, that cause exists to initiate proceedings that may result in the imposition of serious
sanctions; (2) Notice to the faculty member of the charges and initiation of the sanction
proceedings; (3) Opportunity for a hearing before an elected committee specified by the senate;
(4) Provision that a recommendation by the elected committee against sanction will be final; (5)
The opportunity for the faculty member to file an appeal with the chancellor/vice president
within 20 days following the provost's or equivalent officer’s decision to impose sanctions; (6)
An appeal process encompassing both substantive and procedural objections; and (7) A process
wherein the chancellor/vice president's decision on the merits of an appeal is final.
162. None of these steps were followed when the Defendant imposed severe sanctions upon
Dr. Wang and put him on “administrative leave.”
163. On July 8, 2014, Guenther sent an email to Dr. Wang to request a meeting on July 9,
2014 without disclosing any information about the nature of the meeting
164. Without any advanced warnings Dr. Wang’s University email account was inactivated on
the morning of July 9, 2014, before the meeting took place. That same day, Defendant blocked
Dr. Wang’s access to his office located at B521, Chemical and Life Science Laboratory (CLSL),
the University email, and University-based web accounts.



                                               20
       Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 21 of 31 PageID #:21



165. At the July 9, 2014 meeting, participated by Dr. Chen, Guenther, Dr. Wang and the
Director of Academic Human Resources at UIUC – Deborah Stone, Dr. Wang was informed that
he would be put on “administrative leave” effective immediately. At the meeting, Dr. Wang was
also provided a letter written by Chen, stating that a full investigation of allegations including
but are not limited to instances of significant fabrication and falsification of data and research
results was pending. (attached as Exhibit 6)
166. Dr. Wang was informed that he would not be allowed to be present in his laboratory,
office, office building along with many other buildings on campus. Dr. Wang was asked to return
all University-issued keys and cards.
167. Dr. Wang was informed that he would not be allowed to contact students and University
employee with regards to the investigation and official University business.
168.     Dr. Wang was also informed that all his grant accounts would be immediately terminated.
169. After the meeting, Dr. Wang was escorted by Guenther to his office. After collecting
personal items of immediate need, Dr. Wang was escorted out of the building.
170. Upon information and belief, after the meeting was over, Dr. Chen announced to the
students and other scientists in Dr. Wang’s laboratory that the lab was shutting down
immediately and that they would need to find new laboratories.
171. Since July 8 2014, when Dr. Wang was abruptly put on administrative leave, Dr. Wang
has not been able to retrieve or obtain any documents and files from his laboratory, office and
web accounts.
172. Defendant severely limited Dr. Wang’s ability to refute the allegations by banning him
from access to his office and laboratory, denying him access to all of his UIUC accounts and
denying him access to individuals who could provide corroborating evidence in defense to the
allegations raised in the Investigation.
173. By placing Dr. Wang on administratie leave, Defendant not only violated University
Statutes regarding leave of absences of tenured faculty, it also violated Section V.B6 of the
Intergrity Policy that states that “Any interim action should be fashioned so as to impose
minimal burdens on the Respondent and others who may be affected, to the extent reasonable
and practical, and to comply with applicable federal laws and regulations, the University
Statutes, General Rules and other statutes, rules, policies and regulations applicable to the
University.” Id. at §V. B6. (Emphasis added)
174. As a result of being placed on leave of absence, Dr. Wang had no access to those records
that he could have used to defend himself both in response to the Investigation Panel’s Report
and later in a hearing before the Committee on Academic Freedom and Tenure (“CAFT”).
Rather than place minimum burdens on Dr. Wang, Defendants made it so Dr. Wang’s ability to
defend himself was severely impaired.
IV.      Defendants Killeen and Wilson Denied Dr. Wang’s Appeal of the Investigation
         Panel’s Findings Ignoring His Claims of Material Procedural and Substantive
         Deficiencies Throughout the Investigation Process.



                                                21
      Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 22 of 31 PageID #:22



175. On April 30, 2015, pursuant to the Integrity policy, Dr. Wang appealed to then
Chancellor Wise citing the numerous procedural and substantive deficiencies throughout the
Investigation Process. (attached as Exhibit 7)
176. On May 18, 2015, Wise denied Dr. Wang’s appeal without responding to any of the
issues raised by Dr. Wang
177. On May 31, 2015, pursuant to the Integrity policy, Dr. Wang appealed to President
Killeen citing the numerous procedural deficiencies throughout the Investigation Process.
(attached as Exhibit 8)
178. On June 29, 2015, Killeen responded to Dr. Wang’s appeal denying his claims on all
counts.
179. On August 27, 2015, following the resignation of Chancellor Wise, Dr. Wang appealed to
interim Chancellor Wilson citing the numerous procedural and substantive deficiencies
throughout the Investigation Process. (attached as Exhibit 9)
180. On September 10, 2015, University Counsel Laura Clower responded on behalf of
Wilson and denied Dr. Wang’s appeal. In her letter, Clower stated that “there are no further
avenues of reviewes or appeal.” (attached as Exhibit 10)


 V.     The Panel’s Findings that Dr. Wang Committed Research Misconduct Are Not
        Supported by the Preponderance of the Evidence

   A. Defendant’s Investigation Panel Improperly Relied Upon Statements By Two
      Students Whose Credibility Was Easily Rebutted and Did So Without Providing Dr.
      Wang With an Opportunity to Refute the Allegations in a Timely Manner

181. The Panel relied heavily in making its findings on the statements of two of Dr. Wang’s
graduate students, identified as Student 1 and Student 3 in the Final Report.
182. Student 1 and Student 3 were students who worked in different areas of Dr. Wang’s
laboratory and provided the Investigation Panel with much anecdotal information that was relied
upon the Investigation Panel in making its findings of research misconduct particularly with
regard its expanded Investigation.
183. Both students continued to receive funding from the University during the course of Dr.
Wang’s absence.
184. Both students defended their PhD theses on or about December 2014 during Dr. Wang’s
absence and were allowed to graduate without lead-author manuscripts published or accepted.
Having at least one lead-author manuscript published or at least accepted is a standard policy and
prerequisite for graduate students to receive their PhD in the Department of Cell and
Developmental Biology.
               1. The Panel Improperly Relied Upon the Accusations of Student 3
                  Notwithstanding Clear Evidence That He Had Committed Research
                  Misconduct and Additional Evidence That Student 3 Was Responsible


                                               22
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 23 of 31 PageID #:23



                  For The Data Submissions That Formed The Basis for The Panel’s
                  Finding of Misconduct Against Dr. Wang

185. Student 3 joined Dr. Wang’s laboratory at the end of 2006. From 2007 to 2014, Student 3
performed research related to applying high-throughput screening (“HTS”) to stem cell fate
modulation, leading to the identification of two bioactive compounds. The results of these
experiments were presented in a manuscript submitted to the NCB journal on April 16, 2014, for
which Student 3 was the sole lead author.
186. Dr. Wang served as co-corresponding author on Student 3’s preparation of a publication
with Nature Chemical Biology.
187. The University initiate an investigation regarding Dr. Wang’s Center for Nutrition,
Learning and Memory (CNLM) participated by University of Illinois and Abbott Nutrition.

188. On April 23, 2014, Guenther sent a formal request to Chancellor Phyllis Wise (“Wise”)
to issue a variance pursuant to Section V.A.3 of the Policy to request a Supplemental Panel to
investigate Dr. Wang’s Abbott Laboratories Research. Dr. Wang was not aware of Guenther’s
request to Chancellor Wise at the time and learned of it from his attorney on around July 4, 2014,
after his attorney spoke with Guenther.

189. Section V.A.3 permits the Chancellor “after consultation with the RIO and the
Respondent … for good cause to extend any timeline or make such other changes to these
procedures as may be necessary to effectuate the purposes of this Policy or to insure a
Respondent’s right to due process.”

190. Wise never consulted Dr. Wang about Guenther’s request to convene a Supplemental
Panel nor did she notify Dr. Wang in advance of Guenther’s request.

191. Student 3 was also involved in the research supported by Center for Nutrition, Learning
and Memory participated by University of Illinois and Abbott Nutrition (“Abbott Grant”).
192. In June 2014, Student 3 was questioned after the Supplemental Abbott Panel was formed
to review all CNLM-related experimental work performed in Dr. Wang’s laboratory.
193. Unbeknownst to Dr. Wang, Student 3 admitted to Guenther that he committed research
misconduct when he falsified Western blots in a patent disclosure of research supported by
CNLM and conducted by Student 3 and another technician.
194. Dr. Wang was not aware of Student 3’s falsifications at the time when the patent
disclosure was filed and first learned of them from the Draft Report in November, 2014.
195. The Draft Report stated that Student 3 admitted to Guenther about the falsifications in
June, 2014.
196. The Investigation Panel relied upon Student 3’s claim that Dr. Wang instructed him to
hide or destroy data without allowing Dr. Wang to rebut Student 3’s allegations prior to issuing
its Draft Report.



                                               23
      Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 24 of 31 PageID #:24



197. Notwithstanding Student 3’s admitted misconduct, the Investigation Panel relied heavily
upon his statements to find that Dr. Wang allegedly had engaged in research misconduct in
Student 3’s own publications.
198. The Investigation Panel was aware of the evidence that Student 3 was responsible for
preparing, revising, and finalizing the figures appearing in the Nature Chemical Biology
manuscript when it issued the Final Report in March 2015. Dr. Wang presented this evidence in
his Response to the Draft Report.
199. During his CAFT hearing, Dr. Wang was able to present evidence that Student 3 prepared
the figures and submitted the manuscript to Nature Chemical Biology on April 16, 2014 that he
later declared to the Panel were evidence of Dr. Wang commiting research misconduct.
200. Because Dr. Wang was placed on administrative leave in July 2014, he was denied access
to documents, witnesses and evidence that he would have used to challenge Student 3’s claims
that he, and not Student 3, committed the alleged research misconduct claimed by Student 3.
               2. The Panel Improperly Claimed Student 1 Corroborated Student 3’s
                  Accusations of Misconduct.
201. The Investigation Panel, or rather Guenther, found that Student 1’s statements
corroborated Student 3’s “research misconduct concerns” on the part of Dr. Wang related to the
CNLM research even though Dr. Wang provided evidence that she did not participate in the
research described in the CNLM grants and would have lacked independent personal knowledge
about the experiments conducted )(Allegation B4).
202. Similarly, Student 3’s claim in the Draft Report that Dr. Wang altered the figures in
Student 1’s manuscript was contradicted by Student 1’s own testimony before the Panel.
203. In addition, the Panel was aware that Student 3’s claims that Dr. Wang intructed people
in his laboratory to conceal and destroy data was refuted by Student 1 and Student 2’s interviews
in September 2014. These interviews again were not made available to Dr. Wang until his
CAFT hearing years after the Investigation had concluded and the Final Report was issued.
204. The Panel was made aware of these and other contradictory facts in Dr. Wang’s
Response to the Draft Report and yet the Final Report was identical to the Draft Report.
VI.     Defendant Released Confidential Information Regarding Its Investigation to Dr.
        Wang’s Collaborators, Other Faculty Members, and the University Community and
        the Nature Chemical Biology Editorial Office

205. Shortly after Dr. Wang was sanctioned and put on administrative leave on July 9, 2014,
and while Defendant’s misconduct proceedings were still ongoing, the Defendant informed Dr.
Wang’s collaborators and UIUC faculty members who had no involvement in the Investigation
about the Misconduct Proceedings and the allegations against Dr. Wang.
206. Despite its flawed investigatory process that violated University Policy and Federal
Regulations, Defendant initiated revocation of Dr. Wang’s tenure on September 9, 2015.and
continued to circulate the faulty Final Report among the University.




                                               24
       Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 25 of 31 PageID #:25



207. On October 29, 2015, Interim Chancellor Wilson sent an email to members of the
University Faculty Advisory Committee (FAC), attaching the Final Investigation Report, without
mentioning or inclusion of any of Dr. Wang’s previous responses and documents. Dr. Wang
protested on November 15, 2015, but was completely ignored.
208. On information and belief, in around August 2014, Defendant contacted the editorial
office of Nature Chemical Biology and disclosed information about the Misconduct Proceedings
and the allegations against Dr. Wang. Upon hearing about the Proceedings, the Nature Chemical
Biology editorial office stated that it would consider a revised manuscript only if Dr. Wang was
removed as an author from the manuscript.


209. Student 3’s research led to the identification of two bioactive chemical compounds. One
compound – named as displurigen- targets heat shock protein HSPA8, while the other compound
–named as mesendogen- enhances mesendoderm differentiation of human stem cells.
210. On March 24, 2014, the Office of Technology Management (OTM) at UIUC informed
Dr. Wang that “OTM believes that there could be commercial value in this [mesendogen]
technology and would like to file a coversheet provisional patent application prior to your
manuscript submission. Specifically, we would like to market the technology to R+D [R&D]
Systems and Stem Cell Technologies by asking them if they would be interested in including this
compound in their endoderm/mesoderm differentiation kits.”
211. In the research industry, once a compound is licensed by a large company like R&D
Systems and Stem Cell Technologies, they will typically pay an up-front fee and continuing
royalty to the inventors, which typically equals approximately 5% of net sales.
212. The results that described identification of displurigen and mesendogen were presented in
the Nature Chemical Biology manuscript submitted on April 16, 2014..
213. On August 21, 2014, after the Defendant contacted the NCB Editorial Office, Guenther
wrote to Dr. Wang to request the removal of Dr. Wang’s authorship from the NCB manuscript.
Dr. Wang refused.
214. On November 5, 2014, a colleague of Dr. Wang wrote to Dr. Wang, disclosing the “deal”
between UIUC and the Nature Chemical Biology Editorial Office and again requesting Dr. Wang
to remove his authorship. Dr. Wang again refused to remove his authorship.
215. On December 8, 2015, a manuscript that described the screening and the compound
displurigen was published in the journal Stem Cell Report. Student 3 is the lead author of the
manuscript. Dr. Wang is not an author of the manuscript and was completely unaware of this
manuscript prior to its publication.
216. On December 1, 2015, a manuscript that described the Mesendogen compound was
published in the journal Heliyon. Student 3 is the lead and corresponding author of the
manuscript. Dr. Wang is not an author of the manuscript and was completely unaware of this
manuscript prior to its publication.
VII.     The CAFT Panel Refused to Consider the Procedural Deficiencies Raised By Dr.
         Wang


                                                25
       Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 26 of 31 PageID #:26



217. On September 9, 2015, the University commenced tenure revocation proceedings against
Dr. Wang based upon the findings of the Panel’s Final Report and the subsequent
recommendation by Chancellor Wise.
218. On October 9, 2015, President Killeen iniated tenure revocation proceedings against Dr.
Wang pursuant to Article X of the University Statutes. (attached as Exhibit 11)
219. On December 17, 2015, Defendant Wilson, who was asked to oversee the Article X
proceeedings by President Killeen, wrote a letter to the Office of the Senate seeking Dr. Wang’s
dismissal, stating “Professor Wang’s misconduct has negatively affected his ability to conduct
sponsored research as it is highly probable that Professor Wang will be debarred (perhaps
permanently) from eligibility to apply for research funding from federal and granting agencies.”
220. The CAFT chaired by Professor Matthew Finkin held hearings regarding the charges
against Dr. Wang between November 2016 and April 2017.
221. At the commencement of the CAFT proceedings, Dr. Wang, through hs counsel,
attempted to address the substantial procedural deficiencies that existed throughout the
Univeristy’s research misconduct investigation.
222. The CAFT Panel through Chairman Mathew Finkin made clear to Dr. Wang that the
CAFT would not consider any procedural deficiencies that existed in the investigation as part of
its deliberations, findings and recommendations.
223. Notwithstanding Dr. Wang’s requests, neither Student 1 nor Student 3 was made
available to testify at Dr. Wang’s CAFT hearing.
224.     Guenther also was not made available for questioning at Dr. Wang’s CAFT hearing.
225.     As a result, all these key witnesses were absent from Dr. Wang’s CAFT hearing.
226. Dr. Wang was allowed access to the files maintained by Guenther but these files were
missing substantial evidence used by the Panel in its Report’s findings including any evidence of
Guenther’s unrecorded interviews of Student 1 and Student 3 that were at the core of the findings
of research misconduct in the Final Investigation Report.
227. Guenther’s files failed to comply with Integrity Policy provisions (VII.O) requiring him
to “prepare a complete file, including all research records, evidence reviewed and original
records of all research misconduct proceedings, including transcripts or recordings of any
interviews if made, and copies of all relevant documents.” (Emphais added)
228. Because Guenther failed to prepare a complete file in accordance with the University’s
Integrity Policy and Federal Regulations, Dr. Wang was severely impaired in his ability to
prepare a defense to the University’s charges that tracked the findings of the Final Investigation
Report.
229.     On April 5, 2018, the CAFT recommended that Dr. Wang’s tenure be revoked.
230. On May 4, 2018, Defendant Killeen referred charges for tenure revocation to the
University of Illinois Board of Trustees (“BOT”). Attached as Exhibit 12



                                                26
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 27 of 31 PageID #:27



231. The charges brought before the BOT are identical to the charges heard by the CAFT and
flow directly from the findings and recommendation in the Final Investigation Report.
232. The Board of Trustees subsequently scheduled a hearing on Dr. Wang’s tenure
revocation for Friday, November 16, 2018 at 9:00 a.m. at the University of Illinois at Chicago.
COUNT I : 42 U.S.C. § 1983- Procedural Due Process- Property Interests
Against all Defendants
233. Dr. Wang repeats and re-alleges the allegations contained in paragraphs 1 through 232
above as if set forth fully herein.
234. By virtue of the parties’ contractual agreement, Professor Wang’s tenure as an Associate
Professor, Plaintiff possessed a property interest in his membership in the University’s tenured
faculty.
235. Plaintiff has suffered a deprivation of his property interest as a result of the flawed
investigation into the research misconduct complaint. The flawed investigation has resulted in
suspension of Dr. Wang’s research and teaching and a finding of research misconduct that
subjects Dr. Wang to Article X dismissal proceedings from the University and a loss of his
protected property interest as a tenured University professor.
236. Even more egregiously, as clearly stated in the Wilson’s letter to the Office of the Senate
seeking Dr. Wang’s dismissal, “Professor Wang’s misconduct has negatively affected his ability
to conduct sponsored research as it is highly probable that Professor Wang will be debarred
(perhaps permanently) from eligibility to apply for research funding from federal and granting
agencies.” Thus, Defendant’s flawed investigation subjects Dr. Wang to suffer substantial harm
and stigma to his professional, intellectual and business reputation and him to permanent
debarment from funded research, quite literally a death knell to Dr. Wang’s chosen career.
237. Despite Plaintiff’s property and liberty interest in his appointment to the University as a
tenured faculty member, he was not provided with due process required under the University’s
Integrity Policy, Statutes, Policies, and Federal Regulations including notice of the charges, an
explanation of the evidence against him, an opportunity to tell his side of the story or to present
witnesses who could corroborate his defense, or to be heard by an impartial decision maker. Nor
was he provided any notice and hearing for his suspension.
238. Defendants imposed severe sanctions upon Dr. Wang without due process and in gross
violation of its Policy and Statutes. In so doing, the Defendants acted with actual malice, will to
injure, and reckless disregard for the career and rights of Dr. Wang.
239. Based on the manner in which Plaintiff’s teaching and research were suspended, he was
denied any hearing or opportunity to challenge that action either before or after it was taken. The
University thereby deprived Professor Wang of a property interest and a liberty interest in
violation of his rights under the Fourteenth Amendment to the Constitution of the United States.
240. As a direct and proximate result of the University’s denial of procedural due process,
Professor Wang suffered substantial and irreparable harm, including lost income, the loss of
research and teaching, the potential loss of tenured position, out of pocket expenses and severe
emotional.



                                                27
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 28 of 31 PageID #:28



COUNT II: 42 U.S.C. § 1983- Procedural Due Process- Liberty Interests
Against all Defendants
241. Dr. Wang repeats and re-alleges the allegations contained in paragraphs 1 through 166
above as if set forth fully herein.
242. By virtue of the parties’ contractual agreement, Professor Wang’s tenure as an Associate
Professor, Plaintiff possessed a property interest in his membership in the University’s tenured
faculty.
243. Plaintiff also suffered a deprivation of his liberty interest as a result of the flawed
investigation into the research misconduct complaint. The flawed investigation has resulted in a
finding of research misconduct that subjects Dr. Wang to Article X dismissal proceedings from
the University and a loss of his protected property interest as a tenured University professor.
244. Even more egregiously, as clearly stated in the Final Report, “Professor Wang’s
misconduct has negatively affected his ability to conduct sponsored research as it is highly
probable that Professor Wang will be debarred (perhaps permanently) from eligibility to apply
for research funding from federal and granting agencies.” Thus, Defendant’s flawed
investigation subjects Dr. Wang to suffer substantial harm and stigma to his professional,
intellectual and business reputation and him to permanent debarment from funded research, quite
literally a death knell to Dr. Wang’s chosen career.
245. Despite Plaintiff’s property and liberty interest in his appointment to the University as a
tenured faculty member, he was not provided with due process required under the University’s
Integrity Policy, Statutes, Policies, and Federal Regulations including notice of the charges, an
explanation of the evidence against him, an opportunity to tell his side of the story or to present
witnesses who could corroborate his defense, or to be heard by an impartial decision maker. Nor
was he provided any notice and hearing for his suspension.
246. Defendants imposed severe sanctions upon Dr. Wang without due process and in gross
violation of its Policy and Statutes. In so doing, the Defendants acted with actual malice, will to
injure, and reckless disregard for the career and rights of Dr. Wang.
247. Based on the manner in which Plaintiff’s research and teaching were suspended, he was
denied any hearing or opportunity to challenge that action either before or after it was taken. The
University thereby deprived Professor Wang of a property interest and a liberty interest in
violation of his rights under the Fourteenth Amendment to the Constitution of the United States.
248. As a direct and proximate result of the University’s denial of procedural due process,
Professor Wang suffered substantial and irreparable harm, including lost income, the loss of
research and teaching, the potential loss of a tenured position at the University, out of pocket
expenses and severe emotional distress.


COUNT III
PRELIMINARY AND PERMANENT INJUNCTION
249. The University has repeatedly acted in excess of its delegated authority by violating the
fundamental due process rights accorded Dr. Wang as a tenured professor through the
University's Rules, Policies, By-laws, Statutes and Regulations during the course of its research


                                                 28
       Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 29 of 31 PageID #:29



misoconduct investigation and the tenure revocation proceedings which rely upon the findings of
the same flawed research misconduct investigation.
250. There is no internal or administrative procedure provided by the University to force the
University to abide by its own Rules, Policies, By-laws, Statutes and Regulations, and its own
counsel asserts that the University is beyond reach of the courts.
251. Dr. Wang has a clearly ascertainable right in need of protection to have the tenure
revocation proeedings based upon the flawed research misconduct investigation stopped and the
University enjoined from continuing the process against him for all the reasons set forth herein.
252. In the absence of an Injunction, per Defendant Wilson’s own words, Dr. Wang will suffer
irreparable harm in the loss of his “ability to conduct sponsored research as it is highly probable
that Professor Wang will be debarred (perhaps permanently) from eligibility to apply for
research funding from federal and granting agencies.” Thus, Defendant’s flawed investigation
subjects Dr. Wang to suffer substantial harm and stigma to his professional, intellectual and
business reputation and him to permanent debarment from funded research, quite literally a death
knell to Dr. Wang’s chosen career.
253. The harm is such a severe nature that Dr. Wang could not be fully compensated by
money damages.
254.     Dr. Wang is likely to prevail upon the merits of his case.
255. The balance of the harm which would incur to Dr. Wang versus the harm to University
from an Injunction tips in Dr. Wang’s favor.




                                                  29
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 30 of 31 PageID #:30



256. Public interest favors that the Policies promulgated by a public educational institution
which are subject to federal guidelines for research funding and for managing research
misconduct invetigations be followed by that educational institution.
257. Dr. Wang requests that this Court issue an Injunction restraining Defendants from
proceeding with its tenure revocation proceedings.


PRAYER FOR RELIEF
258. Because the BOT and Defendants Killeen,Wilson, Guenther and Blanke acted within
the scope of their employment, the Board of Trustees and the State of Illinois are therefore
liable as their employer for any resulting damages and award of attorneys' fees.
         WHEREFORE, Plaintiff Dr. Fei Wang respectfully requests that the Court enter
 judgment in his favor and against all Defendants, for preliminary and permanent injunctive and
 equitable relief including but not limited to reinstatement; and for monetary relief including
 compensatory damages, punitive damages, and attorneys' fees and costs, and for any other relief
 that this Court deems just and proper.


just and proper.

JURY DEMAND
Plaintiff Dr. Wang hereby demands a trial by jury on issues so triable.

Dated: November 13, 2018




                                                30
    Case: 1:18-cv-07522 Document #: 1 Filed: 11/13/18 Page 31 of 31 PageID #:31



Respectfully submitted,
Stuart D. Polizzi, Attorney at Law
/s/ Stuart D. Polizzi
Stuart D. Polizzi (IL. Bar No. 6278259)
2816 Breckenridge Lane
Naperville, IL. 60565
Tel. (708) 476-6852
Attorney for Plaintiff Dr. Fei Wang




                                          31
